--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION
 
THIRD AMENDMENT TO FINANCING AGREEMENT


THIRD AMENDMENT, dated as of December 11, 2014 to the Amended and Restated
Financing Agreement, dated as of November 6, 2013, as amended by the First
Amendment to Financing Agreement dated as of June 12, 2014 and as further
amended by the Second Amendment to Financing Agreement dated as of September 15,
2014 (as further amended, restated, supplemented, modified or otherwise changed
from time to time, the "Financing Agreement"), by and among Motorcar Parts of
America, Inc., a New York corporation (the "Borrower"), the lenders from time to
time party thereto (each a "Lender" and collectively, the "Lenders"), Cerberus
Business Finance, LLC, a Delaware limited liability company ("Cerberus"), as
collateral agent for the Lenders (in such capacity, together with its successors
and assigns in such capacity, the "Collateral Agent"), and PNC Bank, National
Association ("PNC"), as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the "Administrative
Agent" and together with the Collateral Agent, each an "Agent" and collectively,
the "Agents").
 
WHEREAS, the Borrower, the Agents and the Lenders wish to amend certain terms
and provisions of the Financing Agreement as hereafter set forth.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:


1.                  Defined Terms.  Any capitalized term used herein and not
defined shall have the meaning assigned to it in the Financing Agreement.


2.                   Amendments.
 
(a)            Existing Definitions.  The definition of "Consolidated EBITDA" in
Section 1.01 of the Financing Agreement is hereby amended and restated in its
entirety to read as follows:
 
""Consolidated EBITDA" means, with respect to any Person for any period, (a) the
Consolidated Net Income of such Person and its Subsidiaries for such period,
plus (b) without duplication, the sum of the following amounts of such Person
and its Subsidiaries for such period and to the extent deducted in determining
Consolidated Net Income of such Person for such period:  (i) Consolidated Net
Interest Expense, (ii) income tax expense, (iii) depreciation expense, (iv)
amortization expense, (v) the amount of all costs, fees and expenses incurred in
connection with (A) the Transactions, (B) the Third Amendment and the Wanxiang
Transaction Documents, (C) the Sixth Amendment, (D) the First Amendment and (E)
liquidating the Excluded Subsidiaries in an aggregate amount not to exceed
$4,500,000 and as approved in writing by the Required Lenders, (vi) severance
charges in an aggregate amount not to exceed $100,000 for any Fiscal Year, (vii)
the amount of all travel and other administrative costs, fees and expenses
(including professional fees) incurred in connection with the management of the
Excluded Subsidiaries in an aggregate amount not to exceed $75,000 for any
fiscal quarter, (viii) any non-cash expenses incurred in connection with stock
options and other equity-based compensation, (ix) non-cash charges reducing
Consolidated Net Income (excluding any non-cash charge that results in an
accrual of a reserve for cash charges in any future period) for such period, (x)
standard inventory revaluation write-downs, (xi) non-cash losses on Hedging
Agreements, (xii) commissions accrual adjustment, (xiii) losses from the
Excluded Subsidiaries, (xiv) any expenses incurred in connection with stock
offerings, (xv) for each fiscal quarter specified on Schedule 1.01(E), the
expenses set forth on Schedule 1.01(E) in an aggregate amount not to exceed the
amount set forth opposite such expenses for such fiscal quarter, (xvi) all
Restricted Payments paid in cash during such period, if any, pursuant to clause
(F) of the proviso in Section 7.02(h), (xvii) through the fiscal quarter ending
September 31, 2014, start-up costs with respect to a specified new product line
in an aggregate amount not to exceed $500,000, and (xviii) specified inventory
purchases from certain customers in an aggregate amount not to exceed
$12,000,000, minus (c) without duplication, the sum of the following amounts of
such Person and its Subsidiaries for such period and to the extent included in
determining Consolidated Net Income of such Person for such period: (i) non-cash
items increasing Consolidated Net Income (other than the accrual of revenue or
recording of Accounts Receivable in the ordinary course of business) for such
period, (ii) non-cash gains on Hedging Agreements, and (iii) profits from the
Excluded Subsidiaries, all as determined on a consolidated basis."
 

--------------------------------------------------------------------------------

(b)          Schedule 1.01(B) and Schedule 1.01(C) to Financing Agreement.  Each
of Schedule 1.01(B) and Schedule 1.01(C) of the Financing Agreement are hereby
replaced in its entirety with a new Schedule 1.01(B) and Schedule 1.01(C), and
the Agents shall have received a certificate signed by an Authorized Officer of
the Borrower, attaching such schedules.
 
3.                  Conditions to Effectiveness.  The effectiveness of this
Third Amendment is subject to the fulfillment, in a manner satisfactory to the
Agents, of each of the following conditions precedent (the date such conditions
are fulfilled or waived by the Agents is hereinafter referred to as the "Third
Amendment Effective Date"):
 
(a)            Representations and Warranties; No Event of Default.  The
following statements shall be true and correct:  (i) the representations and
warranties contained in this Third Amendment, ARTICLE VI of the Financing
Agreement and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender pursuant hereto or thereto on or prior to
the Third Amendment Effective Date are true and correct on and as of the Third
Amendment Effective Date as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct on and as of such earlier date) and (ii) no Default or Event of Default
shall have occurred and be continuing on the Third Amendment Effective Date or
would result from this Third Amendment becoming effective in accordance with its
terms.
 
(b)           Execution of Amendment.  The Agents and the Lenders shall have
executed this Third Amendment and shall have received a counterpart to this
Third Amendment, duly executed by each Loan Party.
 
(c)            Payment of Fees, Etc.  The Borrower shall have paid on or before
the Third Amendment Effective Date all fees and invoiced costs and expenses then
payable by the Borrower pursuant to the Loan Documents, including, without
limitation, Sections 2.06 and 12.04 of the Financing Agreement.
 
-2-

--------------------------------------------------------------------------------

(d)           Delivery of Documents.  The Collateral Agent shall have received
on or before the Third Amendment Effective Date such other agreements,
instruments, approvals, opinions and other documents, each satisfactory to the
Agents in form and substance, as any Agent may reasonably request and, unless
indicated otherwise, dated the Third Amendment Effective Date.


4.                   Representations and Warranties.  Each Loan Party represents
and warrants as follows:
 
(a)            Organization, Good Standing, Etc.  Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated, and to
execute and deliver this Third Amendment, and to consummate the transactions
contemplated hereby and by the Financing Agreement, as amended hereby, and (iii)
is duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except (solely
for the purposes of this subclause (iii)) where the failure to be so qualified
or in good standing could not reasonably be expected to result in a Material
Adverse Effect.


(b)           Authorization, Etc.  The execution, delivery and performance by
each Loan Party of this Third Amendment, and the performance of the Financing
Agreement, as amended hereby, (i) have been duly authorized by all necessary
action, (ii) do not and will not contravene any of its Governing Documents or
any applicable Requirement of Law in any material respect or any material
Contractual Obligation binding on or otherwise affecting it or any of its
properties, (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any Loan Document) upon or with respect to any of
its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties.


(c)            Governmental Approvals.  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance of this
Third Amendment by the Loan Parties, and the performance of the Financing
Agreement, as amended hereby.


(d)           Enforceability of the Third Amendment.  This Third Amendment and
the Financing Agreement, as amended hereby, when delivered hereunder, will be a
legal, valid and binding obligation of each Loan Party, enforceable against such
Loan Party in accordance with the terms thereof, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors' rights generally.


(e)            Representations and Warranties; No Event of Default.  The
following statements shall be true and correct:  (i) the representations and
warranties contained in this Third Amendment, ARTICLE VI of the Financing
Agreement and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender pursuant hereto or thereto on or prior to
the Third Amendment Effective Date are true and correct on and as of the Third
Amendment Effective Date as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct on and as of such earlier date) and (ii) no Default or Event of Default
has occurred and is continuing on the Third Amendment Effective Date or would
result from this Third Amendment becoming effective in accordance with its
terms.
 
-3-

--------------------------------------------------------------------------------

5.                   Release.  Each Loan Party hereby acknowledges and agrees
that:  (a) neither it nor any of its Affiliates has any claim or cause of action
against any Agent or any Lender (or any of their respective Affiliates,
officers, directors, employees, attorneys, consultants or agents) and (b) each
Agent and each Lender has heretofore properly performed and satisfied in a
timely manner all of its obligations to the Loan Parties and their Affiliates
under the Financing Agreement and the other Loan Documents that are required to
have been performed on or prior to the date hereof.  Notwithstanding the
foregoing, the Agents and the Lenders wish (and the Loan Parties agree) to
eliminate any possibility that any past conditions, acts, omissions, events or
circumstances would impair or otherwise adversely affect any of the Agents' and
the Lenders' rights, interests, security and/or remedies under the Financing
Agreement and the other Loan Documents.  Accordingly, for and in consideration
of the agreements contained in this Third Amendment and other good and valuable
consideration, each Loan Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the "Releasors") does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the "Released Parties") from any and all
debts, claims, obligations, damages, costs, attorneys' fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the Third
Amendment Effective Date directly arising out of, connected with or related to
this Third Amendment, the Financing Agreement or any other Loan Document, or any
act, event or transaction related or attendant thereto, or the agreements of any
Agent or any Lender contained therein, or the possession, use, operation or
control of any of the assets of any Loan Party, or the making of any Loans or
other advances, or the management of such Loans or advances or the Collateral.
 
6.                   Reaffirmation and Confirmation.
 
(a)            The Borrower hereby (i) acknowledges and reaffirms its
obligations as set forth in each Loan Document, as amended hereby, (ii) agrees
to continue to comply with, and be subject to, all of the terms, provisions,
conditions, covenants, agreements and obligations applicable to it set forth in
each Loan Document, as amended hereby, which remain in full force and effect,
and (iii) confirms, ratifies and reaffirms that the security interest granted to
the Collateral Agent, for the benefit of the Agents and the Lenders, pursuant to
the Loan Documents, as amended hereby, in all of its right, title, and interest
in all then existing and thereafter acquired or arising Collateral in order to
secure prompt payment and performance of the Obligations, is continuing and is
and shall remain unimpaired and continue to constitute a first priority security
interest (subject to Permitted Liens) in favor of the Collateral Agent, for the
benefit of the Agents and the Lenders, with the same force, effect and priority
in effect both immediately prior to and after entering into this Third
Amendment.
 
-4-

--------------------------------------------------------------------------------

7.                   Miscellaneous.
 
(a)            Continued Effectiveness of the Financing Agreement and the Other
Loan Documents.  Except as otherwise expressly provided herein, the Financing
Agreement and the other Loan Documents are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects, except
that on and after the Third Amendment Effective Date (i) all references in the
Financing Agreement to "this Agreement", "hereto", "hereof", "hereunder" or
words of like import referring to the Financing Agreement shall mean the
Financing Agreement as amended by this Third Amendment, and (ii) all references
in the other Loan Documents to the "Financing Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Third Amendment.  To the extent
that the Financing Agreement or any other Loan Document purports to pledge to
the Collateral Agent, or to grant to the Collateral Agent, a security interest
or lien, such pledge or grant is hereby ratified and confirmed in all respects. 
Except as expressly provided herein, the execution, delivery and effectiveness
of this Third Amendment shall not operate as an amendment of any right, power or
remedy of the Agents and the Lenders under the Financing Agreement or any other
Loan Document, nor constitute an amendment of any provision of the Financing
Agreement or any other Loan Document.


(b)           Counterparts.  This Third Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Third Amendment by telefacsimile or electronic mail shall be
equally as effective as delivery of an original executed counterpart of this
Third Amendment.


(c)           Headings.  Section headings herein are included for convenience of
reference only and shall not constitute a part of this Third Amendment for any
other purpose.


(d)           Costs and Expenses.  The Borrower agrees to pay on demand all
fees, costs and expenses of the Agents and the Lenders in connection with the
preparation, execution and delivery of this Third Amendment.


(e)            Third Amendment as Loan Document.  Each Loan Party hereby
acknowledges and agrees that this Third Amendment constitutes a "Loan Document"
under the Financing Agreement.  Accordingly, it shall be an Event of Default
under the Financing Agreement if (i) any representation or warranty made by any
Loan Party under or in connection with this Third Amendment, which
representation or warranty is (A) subject to a materiality or a Material Adverse
Effect qualification, shall have been incorrect in any respect when made or
deemed made, or (B) not subject to a materiality or a Material Adverse Effect
qualification, shall have been incorrect in any material respect when made or
deemed made or (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Third Amendment.
 
-5-

--------------------------------------------------------------------------------

(f)            Severability.   Any provision of this Third Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


(g)           Governing Law.  This Third Amendment shall be governed by the laws
of the State of New York.


(h)           Waiver of Jury Trial.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS THIRD AMENDMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.


[Remainder of page intentionally left blank]
 
-6-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first written above.
 

 
BORROWER:
     
MOTORCAR PARTS OF AMERICA, INC.
       
By:
/s/  David Lee     Name: 
David Lee
    Title: 
Chief Financial Officer
 

 
THIRD AMENDMENT
 

--------------------------------------------------------------------------------

 
COLLATERAL AGENT:
 
 
 
 
 
 
 
CERBERUS BUSINESS FINANCE, LLC
 
 
 
 
 
 
 
By:
/s/ Daniel Wolf
 
 
 
Name: 
Daniel Wolf
 
  Title:  President

 
THIRD AMENDMENT
 

--------------------------------------------------------------------------------

 
ADMINISTRATIVE AGENT AND LENDER:
 
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
By:
/s/ Fred Kiehne
 
 
 
Name: 
Fred Kiehne
 
  Title:  Senior Vice President

 
THIRD AMENDMENT
 

--------------------------------------------------------------------------------

 
LENDERS:
 
 
 
 
 
 
 
CERBERUS ASRS FUNDING LLC
 
 
 
 
 
 
By:
/s/ Daniel Wolf
 
 
 
Name: 
Daniel Wolf
 
  Title:  Vice President

 
 
CERBERUS AUS LEVERED II LP
 
 
 
 
 
 
 
By: 
CAL II GP LLC
  Its: General Partner
 
 
 
 
By:
/s/ Daniel Wolf
 
 
Name: 
Daniel Wolf 
 
  Title:  Vice President

 
 
CERBERUS N-1 FUNDING LLC
 
 
 
 
 
 
 
By:
/s/ Daniel Wolf
 
 
 
Name: 
Daniel Wolf
 
  Title:  Vice President

 
 
CERBERUS OFFSHORE LEVERED I L.P.
 
 
 
 
 
 
 
By:
COL I GP Inc.
  Its:  General Partner
 
 
 
 
By:
/s/ Daniel Wolf
 
 
Name: 
Daniel Wolf
 
  Title:  Vice President

 
 
CERBERUS ONSHORE LEVERED II LLC
 
 
 
 
 
 
 
By:
/s/ Daniel Wolf
 
 
 
Name: 
Daniel Wolf
 
  Title:  Vice President

 
THIRD AMENDMENT
 

--------------------------------------------------------------------------------

 
CERBERUS OFFSHORE LEVERED II LP
 
 
 
 
 
 
 
By: 
COL II GP Inc.
  Its:  General Partner
 
 
 
 
By:
/s/ Daniel Wolf
 
Name:
Daniel Wolf
 
  Title: Vice President

 
 
CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P.
 
 
 
 
 
 
By:
Cerberus NJ Credit Opportunities GP, LLC
  Its: General Partner
 
 
 
 
By:
/s/ Daniel Wolf
 
Name:
Daniel Wolf
 
  Title: Vice President

 
 
CERBERUS ONSHORE II CLO LLC
 
 
 
By:
/s/ Daniel Wolf
 
 
 
Name: 
Daniel Wolf
 
  Title:  Vice President

 
THIRD AMENDMENT
 

--------------------------------------------------------------------------------

 
BAWAG P.S.K. Bank für Arbeit
und Wirtschaftund Österreichische Postsparkasse
Aktiengesellschaft
 
 
 
 
 
 
By:
/s/ Eric Song
 
Name:
Eric Song
 
   
By:
/s/ Hans Twietmeyer   Name: Hans Twietmeyer

 
THIRD AMENDMENT
 
 

--------------------------------------------------------------------------------